Citation Nr: 1329403	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-20 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2010 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in June 2010, a 
statement of the case was issued in June 2012, and a 
substantive appeal was received in July 2012.
 
Although the Veteran has advanced his claim with reference 
to post-traumatic stress disorder (PTSD), preliminary review 
of the record reveals diagnoses of various psychiatric 
disorders at different times.  The Board has therefore 
broadly described the issue in terms of an acquired 
psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (holding that VA should consider claims for 
specific mental disorders to include all mental disabilities 
reasonably indicated by the record).     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's VA treatment records reflect a long history of 
mental health treatment, along with multiple diagnoses of 
various psychiatric disorders.  In 2009, the Veteran was 
diagnosed on multiple occasions with PTSD, depression and 
bipolar disorder during visits to the Gainesville, Florida 
VA Medical Center (VAMC) and the Marianna, Florida 
Community-based Outpatient Clinic (CBOC).  He has also 
repeatedly screened positive for PTSD and depression.  
Moreover, a July 2009 treatment record indicates he was 
administered a care plan to treat anxiety.  The Veteran has 
also been prescribed medications in the past to balance his 
mood. 

A January 2010 VA examination did not report a positive 
diagnosis according to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  The examiner at that time 
noted that the Veteran did not display objective indicators 
that conformed with the DSM-IV criteria, and that previous 
diagnoses were made in a clinical context, largely relying 
on subjective data alone.  The examiner provides no further 
basis for his opinion, beyond noting the Veteran showed 
signs of mild rambling and considerable fatigue.  The 
examiner also focused solely on the Veteran's PTSD and 
failed to address the issues of depression, anxiety, and 
bipolar disorder.  Accordingly, the Board finds that remand 
is necessary to obtain an adequate VA  examination and 
opinion before a determination on the merits may be made.

It also appears that certain VA treatment records may remain 
outstanding.  The Veteran submitted treatment records from 
the Marianna CBOC dated between August 2, 2012 and September 
28, 2012, requested and printed in October 2012.  These 
reference ongoing mental health treatment and group therapy.  
The most recent VA treatment records associated with the 
file that predate these were printed on October 29, 2010.  
In addition, the Veteran's most recent records from the 
Marianna CBOC indicate he was referred for outside 
treatment.  Such outstanding records should be associated 
with the claims files upon remand. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of any (and 
all) pertinent outstanding VA treatment 
records of the Veteran related to a 
psychiatric disability from the Marianna 
CBOC and Gainesville VAMC dated since 
October 29, 2010.  If such records cannot be 
obtained after reasonable efforts have been 
exhausted, the RO should issue a formal 
determination that they do not exist or that 
further efforts to obtain them would be 
futile and document that finding in the 
claims file.
 
2.	After obtaining the necessary 
authorization, the RO should also obtain any 
additional pertinent outside treatment 
records, as referenced by his September 2012 
Marianna CBOC records.  Two attempts should 
be made to obtain these records, unless a 
formal finding can be made that a second 
request would be futile.  See Pub. L. No. 
112-154, § 505, 126 Stat. 1165, 1193 (2012). 

3.	If any records requested above are 
unavailable, clearly document and notify the 
Veteran of any inability to obtain these 
records pursuant to 38 C.F.R. § 3.159(e).  
He should also be notified to submit any 
pertinent VA or private records in his own 
possession.

4.	After completion of the above to the 
extent possible, the Veteran should be 
scheduled for a VA examination by a 
psychiatrist to determine the nature, extent 
and etiology of any current psychiatric 
disabilities.  The claims file should be 
made available to the examiner for review in 
connection with the examination.  The 
examiner should respond to the following:

a)	Diagnose all current psychiatric 
disorders in accordance with the DSM-IV.  
Expressly indicate if the diagnostic 
criteria for PTSD, depression, bipolar 
disorder, or anxiety are not met and 
reconcile all such findings with the 
private or VA treatment records diagnosing 
these disorders.

b)	Is it is at least as likely as not (a 
50% or greater probability) that any 
current psychiatric disability, to include 
PTSD, depression, bipolar disorder, or 
anxiety, was manifested during a period of 
the Veteran's service, within a year of 
service as to any psychosis, or is 
otherwise causally related to such 
service?

	The examiner should offer detailed reasons 
for all opinions.

5.	In the event the Veteran fails to report 
for the examination, the RO should forward 
the claims file to a psychiatrist for review 
and response to the questions posed in the 
preceding paragraph number 4.

6.	After completion of the above, the RO 
should then re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran an opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.
  
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


